UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
ALVIN DORSEY,                             )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )  Civil Action No. 11-1350 (EGS)
                                          )
DRUG ENFORCEMENT ADMINISTRATION, )
                                          )
                  Defendant.              )
_________________________________________ )

                          MEMORANDUM OPINION AND ORDER
       Plaintiff brought this action under the Freedom of Information Act, see 5 U.S.C. § 552,

and the Privacy Act, see 5 U.S.C. § 552a, against the Drug Enforcement Administration

(“DEA”). Since plaintiff filed his complaint, two events have changed the course of this case

substantially. First, plaintiff has reformulated his FOIA request to such an extent that it barely

resembles the request initially submitted to the DEA. Second, plaintiff has made a payment of

$475.00 toward search fees estimated for the processing of potentially responsive records. In

light of these developments, and on consideration of Defendant’s Notice of Withdrawal of

Argument [Dkt. #28], it is hereby

       ORDERED that Defendant’s Motion to Dismiss, or in the Alternative, for Summary

Judgment [Dkt. #13] is DENIED WITHOUT PREJUDICE; it is

       FURTHER ORDERED that, within 45 days of this Order, defendant shall file either a

renewed summary judgment motion, or a proposed schedule for further proceedings.

       SO ORDERED.

                                              EMMET G. SULLIVAN
September 12, 2012                            United States District Judge